Citation Nr: 1028000	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for entitlement to service connection for a lower back 
condition. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1984 to March 1988.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in April 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

The Veteran in the instant case has elected to participate in the 
Expedited Claims Adjudication (ECA) Initiative.  See ECA 
Agreement and Waiver of Rights, dated March 23, 2009.  The ECA is 
a pilot program designed to expedite the processing of claims and 
appeals by obtaining claimants' waivers of certain statutory and 
regulatory response periods, and by utilizing the Board's 
statutory authority to pre-screen cases to determine the adequacy 
of the record for decisional purposes.  The case has been 
processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2009).  


FINDINGS OF FACT

1.  In a September 2004 decision, the Board denied service 
connection for a lower back condition.

2.  The additional evidence added to the claims file since the 
previous final denial does not raise a reasonable possibility of 
substantiating the claim.  





CONCLUSIONS OF LAW

1.  The September 2004 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a lower back 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant her 
claim for service connection for a lower back condition.  She 
asserts that on the basis of evidence she has now submitted, she 
meets the legal and factual criteria for service connection.  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for a lower back 
condition in December 2000.  The Veteran contends that she 
currently suffers from a lower back condition that is causally 
related to either an accident that occurred during her Advanced 
Individual Training (AIT) in August 1984, or to a motorcycle 
accident in which she was involved in either 1985 or 1986.  The 
RO denied the Veteran's claim in November 2001 on the basis that 
there was no evidence that she was currently suffering from a 
lower back condition that was causally related to her active 
service.  

The Veteran thereafter filed a Notice of Disagreement, and the RO 
issued a Statement of the Case in March 2003.  After the Veteran 
filed her Substantive Appeal, she testified before a Decision 
Review Officer (DRO) regarding her claim in August 2003.  The RO 
issued a Supplemental Statement of the Case in November 2003.  
The case then came before the Board which issued its decision in 
September 2004.  The Board determined that the lower back pain 
from which the Veteran was suffering began years after service 
and was unrelated to any incident from her active service.  As 
the Veteran did not appeal this decision, it became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran filed the instant claim in March 2009.  The Veteran 
elected to participate in the Expedited Claims Adjudication 
Initiative.  The RO denied her claim to reopen in a May 2009 
decision.  The Veteran filed a timely Notice of Disagreement, and 
the RO issued a Statement of the Case in August 2009.  The 
Veteran then filed a timely Substantive Appeal, and she testified 
in a videoconference hearing in April 2010.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial in September 2004, only 
three pieces of new evidence have been added to the file: records 
of the Veteran's VA treatment, the Veteran's testimony from her 
videoconference hearing, and a magazine article submitted by the 
Veteran.  After reviewing this evidence, the Board determines 
that while some of it is new, none of it is material.  

The Board first notes that records of the Veteran's VA treatment 
since the time of the previous Board decision have been obtained 
and associated with the claims file.  These records detail the 
Veteran's treatment for her chronic lower back pain.  While these 
records are new, as they were not considered by the Board in 
making its previous decision, they are not material.  These 
records simply chronicle the Veteran's treatment for her lower 
back pain.  They do not relate this pain to her active service.  
They accordingly do not speak to the reason for the previous 
final denial, and thus are not material.

The Veteran's testimony from her April 2010 videoconference 
hearing has also been associated with the claims file.  The 
Veteran testified that she first injured her back during AIT in 
August 1984 at Aberdeen Proving Ground.  She then stated that she 
was in a motorcycle accident in April 1985 while at Fort Ord, 
California.  Following this incident, she stated that she 
frequently sought treatment for her back while on active service.  
She also detailed the treatment that she has sought for her back 
following her separation from active service.  

The Board does not find the Veteran's testimony to be new or 
material.  The Veteran mostly repeats contentions that she had 
made in her earlier DRO hearing and in various statements and 
letters associated with the claims file.  Her testimony is thus 
cumulative of earlier evidence.  

Further, her testimony suffers from the same credibility problems 
as the Board found in its previous decision.  The Board notes 
that, when the Veteran initially filed her claim, she did not 
mention being involved in a motorcycle accident.  In a January 
2001 letter, the Veteran then stated that she was involved in a 
motorcycle accident in June 1986.  In a May 2001 Report of 
Accidental Injury, the Veteran then stated that the accident 
occurred in June 1985, a claim she repeated in her DRO hearing.  
In her April 2010 hearing, the Veteran stated that the accident 
occurred in April 1985.  In addition to these internal 
inconsistencies, the Board notes that the Veteran's service 
treatment records are silent as to any record of her motorcycle 
accident or as to any complaints of back pain prior to an April 
1987 record.

The final piece of new evidence added to the claims file is a 
magazine article provided by the Veteran from a cycling magazine.  
This article details how cyclists can reduce numbness in their 
extremities while riding.  While new, this article is not 
material, as it does not relate to an unestablished fact 
regarding the Veteran's claim.

In summary, the Board finds that the previous September 2004 
Board decision denying service connection for a lower back 
condition is final.  The Board further finds that the additional 
evidence presented since the prior decision does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a lower back condition, and thus concludes that 
new and material evidence has not been presented to reopen the 
claim of entitlement to service connection.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA satisfied its duty to notify via a March 2009 letter sent to 
the Veteran that informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  This same letter defined new and material 
evidence, and it informed her of what evidence would be necessary 
to substantiate the element of the claim for service connection 
that was found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Next, VA has a duty to assist the Veteran in the development of 
her claim.  This duty includes assisting her in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all obtainable 
evidence has been associated with the claims file.  The Veteran 
requested and attended a videoconference before a member of the 
Board, and the transcript from this hearing has been associated 
with the claims file.  Further, though a VA compensation and 
pension examination was not performed, such an examination is not 
required unless a claim to reopen has been reopened.  The Board 
notes that the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

New and material evidence has not been presented, and the 
Veteran's claim for service connection for a lower back condition 
remains denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


